DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-15 are pending in this application.
Claims 1-15 are amended.
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 25, 2021.
In view of amendment filed January 25, 2021 to the title, the objection to the specification is withdrawn.
In view of amendment filed January 25, 2021 with respect to claim 10, the objection to claim 10 is withdrawn. 
In view of applicant Argument/Remarks filed January 25, 2021 with respect to claim 3, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
Applicant’s Arguments/Remarks filed on January 25, 2021 with respect to claims 1, 5 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Kim et al. (2017/0134606)’ as explained in the body of rejection below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an imaging module to capture image data” in claim(s) 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 3: ‘an imaging module to capture image data’ corresponds to Fig. 1 – element 120 ‘imaging module’. Transceiver 111 may be replaced by or augmented with an imaging module 120 to capture image data representing the identity information of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0027741 A1 ‘Liu’ in view of US 2014/0093079 A1 Scott et al. (hereinafter referred to as “Scott”) and further in view of US 2017/0134606 A1 Kim et al. (hereinafter referred to as “Kim”).
With respect to claim 1, Liu discloses user equipment (Para [0012]; Fig. 1 – element 102n mobile computing device corresponding to the claimed ‘user equipment’), the user equipment to (Para [0012]; wherein various embodiments disclosed herein relate to facilitating the registration of printers by using information available at the printer and at a mobile device): 
receive data representing identity information broadcast by a rendering apparatus (Fig. 1 – see at least element 104a-104n printer corresponds to the claimed limitation of ‘rendering apparatus’) over a passive non-contact short proximity data transport mechanism when the user equipment is proximate the rendering apparatus (Para [0012; 0015 and 0056; wherein a mobile computing device with Global Positioning System (GPS) technology and/or other location information can be used to register the printer using wireless communications. Both the mobile computing device and the printer can include short-range wireless technologies, for example, inductive technologies such as Near Field Communication (NFC), and Hewlett-Packard Touchstone. In certain embodiments, a short-range wireless link is a wireless link that can be initiated between two devices based on proximity. A level of security can be built into the communication based on the proximity. The proximity can be based on a particular technology being used, for example, within the order of 5 centimeters […] information from the printer can be included in the registration information. Information from the printer can include, for example, an identifier of the printer (e.g., a Media Access Control (MAC) address, a printer name, authentication information to use the printer, etc.). Moreover, the printer information can include a printer type, ink information, features, etc…); and 
push the identity information that is gathered to the workstation, to enable the workstation to connect with the rendering apparatus (Para [Para 0016 and 0060]; Fig. 4 – see at least step 408; wherein the mobile computing device, the printer, or a combination thereof can send the registration information to a printing platform. Moreover, the registration information can be sent in pieces to register the printer with the printing platform. The printing platform can coordinate a printing service to allow use of printers by one or more users using devices. These devices may include computing devices such as mobile computing devices, laptop devices, desktop devices, servers, tablets, or the like).
Although Liu teaches transferring the received identification information to a workstation to register the rendering apparatus with the workstation as disclosed above connect with the rendering apparatus.
Scott, working in the same field of endeavor, recognizes this problem and teaches push the identity information to connect the workstation with the rendering apparatus (Para [0043]; wherein a user has recently bought a new printer and would like to connect the printer to his or her secure home wireless network. The new joiner device (in this case the printer) enters 500 a set up mode as it is powered on for the first time or as a result of user input. The new joiner device displays 502 a 2D bar code with credentials for a temporary second wireless network that the new joiner device sets up. For example, the printer prints a page with a 2D bar code comprising wireless network credentials for the second wireless network. The second wireless network is a secure network in this example, secured using a key in the 2D bar code. The key is shared with a second wireless communications device (such as a smart phone in this example) which is on the home network. The sharing may be achieved by a user pointing his or her phone at the 2D bar code and the phone capturing an image of the 2D bar code).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to push the identity information to connect the workstation with the rendering apparatus as taught by Scott since doing so would have predictably and advantageously allows key is shared between the new joiner device and the hub without using an open communications network (one which is not secure) to transfer the key. This avoids so called "man in the middle" attacks where a third party intercepts (see at least Scott, Para [0026).  
However, neither Liu nor Scott appears to explicitly disclose store the identity information in a memory of the user equipment; communicatively couple the user equipment to a workstation; and push the identity information that is gathered to the workstation, in response to the user equipment being communicatively couple to the workstation.
Kim, working in the same field of endeavor, recognizes this problem and teaches store the identity information in a memory of the user equipment (Para 00324-0327]; Fig. 15 and Fig. 17 – see at least step S1110, 1120 and 1130; wherein If a radio signal is received in the channel 37, 38, or 39, the portable electronic device 10 determines whether the received radio signal corresponds to the advertising signal ADV_SIG. For example, the portable electronic device 10 may determine whether the received radio signal is the advertising signal ADV_SIG according to whether the received radio signal includes information corresponding to the preamble shown in (a) of FIG. 15 {Interpretation: wherein the received and stored radio signal include identity information of the image forming (i.e. rendering) apparatus}); communicatively couple the user equipment to a workstation (Fig. 1 - portable electronic device 10 communicable with an image forming server 900 (an example of ‘workstation’) via communication network NT); and push the identity information that is gathered to the workstation, in response to the user equipment being communicatively couple to the workstation (Para [0331, 0332 and 0335]; Fig. 17 – see at least step S1140; wherein the portable electronic device 10 may calculate an average of the strength of the beacon advertising signal BCN_ADV_SIG received for a certain period of time after digitizing the beacon advertising signal BCN_ADV_SIG using e.g., an analog-to-digital converter (ADC), and take the calculated average as the received signal strength of the beacon advertising signal BCN_ADV_SIG. The portable electronic device 10 then generates information about a distance to the beacon 2, and sends the distance information to the image forming apparatus 100 or the image forming server 900, in 1140 […] the distance information to the beacon 2 may include the identification information of the beacon 2 that outputs the beacon advertising signal BCN_ADV_SIG, and the received signal strength of the beacon advertising signal BCN_ADV_SIG. In this case, the portable electronic device 10 may generate the distance information by combining the identification information of the beacon 2 and the received signal strength of the beacon advertising signal BCN_ADV_SIG). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Scott to store the identity information in a memory of the user equipment; communicatively couple the user equipment to a workstation; and push the identity information that is gathered to the workstation, in response to the user equipment being communicatively couple to the workstation as taught by Kim since doing so would have predictably and advantageously allowing the user or manager to easily register the location of an image forming apparatus (see at least Kim, Para [0007 0015]).  

With respect to claim 2, which claim 1 is incorporated, Liu discloses a memory to store data representing multiple rendering apparatuses (Para [0017]; wherein the printing platform 106 includes computing devices, such as servers which store data (i.e. registration information’) representing multiple printers (i.e. rendering apparatus).
With respect to claim 3, which claim 1 is incorporated, Liu fails to explicitly disclose an imaging module to capture image data representing the identity information of the rendering apparatus.
However, Scott, working in the same field of endeavor, recognizes this problem and teaches an imaging module to capture image data representing the identity information of the rendering apparatus (Para [0016 and 0022]; Fig. 1; wherein a 2D bar code 106 or other mechanism for making a secret key available to physically proximate entities […] the user may use a camera on the hub 200 or new joiner (which may be a camera phone) to capture the 2D barcode).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to apply an imaging module to capture image data representing the identity information of the rendering apparatus as taught by Scott since doing so would have predictably and advantageously allows key is shared between the new joiner device and the hub without using an open communications network (one which is not secure) to transfer the key. This avoids so called "man in the middle" attacks where a third party intercepts information being transferred between two entities. Because the (see at least Scott, Para [0026).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 1 is incorporated, Liu fails to explicitly disclose an acoustic receiver to receive audio data representing the identity information of the rendering apparatus.
However, Scott, working in the same field of endeavor, recognizes this problem and teaches an acoustic receiver to receive audio data representing the identity information of the rendering apparatus (Para [0025]; wherein the key is shared between the hub and new joiner using an audio signal in which the key and optional additional information is encoded. The audio signal may be emitted continuously, at intervals, or on user request (such as by a button push or other user input event at the device). The new joiner device (or hub) may have a loudspeaker to emit the audio signal and the hub (or new joiner device) may have a microphone to capture the audio signal. The hub (or new joiner device) is able to decode the audio signal to obtain the key and optional additional information. The audio signal may use a frequency range inaudible to humans).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to apply an acoustic receiver to receive audio data representing the identity information of the rendering apparatus as taught by Scott since doing so would (see at least Scott, Para [0026).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, (drawn to a method) the proposed combination of Liu in view of Scott and further in view of Kim, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 5, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 5.
With respect to claim 6, which claim 5 is incorporated, Liu fails to explicitly disclose wherein the identity information is in the form of a certificate, public cryptographic or shared key, metadata, visual data or acoustic data.
However, Scott, working in the same field of endeavor, recognizes this problem and teaches wherein the identity information is in the form of a certificate, public cryptographic or shared key, metadata, visual data or acoustic data (Para [0025]; wherein the key is shared between the hub and new joiner using an audio signal in which the key and optional additional information is encoded. The audio signal may be emitted continuously, at intervals, or on user request (such as by a button push or other user input event at the device). The new joiner device (or hub) may have a loudspeaker to emit the audio signal and the hub (or new joiner device) may have a microphone to capture the audio signal. The hub (or new joiner device) is able to decode the audio signal to obtain the key and optional additional information. The audio signal may use a frequency range inaudible to humans).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to apply wherein the identity information is in the form of a certificate, public cryptographic or shared key, metadata, visual or acoustic data as taught by Scott since doing so would have predictably and advantageously allows key is shared between the new joiner device and the hub without using an open communications network (one which is not secure) to transfer the key. This avoids so called "man in the middle" attacks where a third party intercepts information being transferred between two entities. Because the new joiner device is physically proximate to the hub the risk of revealing the key to non-trusted entities is reduced; that is, entities physically proximate to the new joiner device (or hub) are trusted (see at least Scott, Para [0026).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 5 is incorporated, Liu discloses enrolling the identity information at the apparatus (Para [0012 and 0014]; wherein a mobile computing device with Global Positioning System (GPS) technology and/or other location information can be used to register the printer using wireless communications […] the location of the business (e.g., an address or GPS coordinates) and/or preferences for printer settings can be available at the mobile computing device. This information can be used as registration information to register the printer)
With respect to claim 8, which claim 5 is incorporated, Liu fails to explicitly disclose wherein transmitting the identity information comprises transmitting over a second data transport mechanism.
However, Scott, working in the same field of endeavor, recognizes this problem and teaches wherein transmitting the identity information comprises transmitting over a second data transport mechanism (Para [0024]; wherein the key is shared by transmission between the new joiner device 104 and the hub 200 using a light pulse stream {Interpretation: wherein the ‘light pulse stream’ corresponds to the claimed limitation of ‘second data transmission’}).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to apply wherein transmitting the identity information comprises transmitting over a second data transport mechanism as taught by Scott since doing so would have predictably and advantageously allows key is shared between the new joiner device and the hub without using an open communications network (one which is not secure) to transfer the key. This avoids so called "man in the middle" attacks where a third party intercepts information being transferred between two entities. Because the new joiner device is physically proximate to the hub the risk of revealing the key to non-trusted entities is reduced; that is, entities physically proximate to the new joiner device (or hub) are trusted (see at least Scott, Para [0026).  

With respect to claim 11, which claim 9 is incorporated, Liu discloses aggregating the identity information from the multiple other rendering apparatus to generate a set of identities (Para [0063]; wherein the printing platform can receive the registration information and add the printer to a group of printers that the printing platform services. Further, the printer can be associated with an account (e.g., an account associated with an entity such as a retail store, a hotel, etc.). The account can have preferences associated with the printer. Moreover, the registration information can add preferences for the printer. As noted above, the registration information can include location information and the printers location is known to the printing platform).
With respect to claim 12, (drawn to a device) the proposed combination of Liu in view of Scott and further in view of Kim, explained in the rejection of device claim 1 renders obvious the steps of the apparatus of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12. 
With respect to claim 13, which claim 12 is incorporated, Liu fails to explicitly disclose wherein the identity information is a certificate, public cryptographic or shared key, metadata, visual data or acoustic data.
However, Scott, working in the same field of endeavor, recognizes this problem and teaches wherein the identity information is a certificate, public cryptographic or shared key, metadata, visual data or acoustic data (Para [0025]; wherein the key is shared between the hub and new joiner using an audio signal in which the key and optional additional information is encoded. The audio signal may be emitted continuously, at intervals, or on user request (such as by a button push or other user input event at the device). The new joiner device (or hub) may have a loudspeaker to emit the audio signal and the hub (or new joiner device) may have a microphone to capture the audio signal. The hub (or new joiner device) is able to decode the audio signal to obtain the key and optional additional information. The audio signal may use a frequency range inaudible to humans).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to apply wherein the identity information is a certificate, public cryptographic or shared key, metadata, visual or acoustic data as taught by Scott since doing so would have predictably and advantageously allows key is shared between the new joiner device and the hub without using an open communications network (one which is not secure) to transfer the key. This avoids so called "man in the middle" attacks where a third party intercepts information being transferred between two entities. Because the new joiner device is physically proximate to the hub the risk of revealing the key to non-trusted entities is reduced; that is, entities physically proximate to the new joiner device (or hub) are trusted (see at least Scott, Para [0026).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0027741 A1 ‘Liu’ in view of US 2014/0093079 A1 Scott et al. (hereinafter “Scott”) and further in view of US 2017/0134606 A1 Kim et al. hereinafter referred to as “Kim”), as applied for claim 5 above and further in view of US 2017/0192727 A1 Yun et al. (hereinafter (“Yun”).
With respect to claim 9, which claim 5 is incorporated, Liu discloses receiving the identity information from multiple other rendering apparatus (Para [0017]; wherein the printing platform 106 includes computing devices, such as servers which store data (i.e. registration information’) representing multiple printers (i.e. rendering apparatus).
However, neither Liu, Scott nor Kim appears to explicitly disclose receiving identity information at the rendering apparatus from multiple other rendering apparatuses. 
Yun, working in the same field of endeavor, recognizes this problem and teaches receiving identity information at the rendering apparatus from multiple other rendering apparatuses (Para [0123-0126]; wherein the master device (i.e. master image forming apparatus) receiving the apparatus information (i.e. other (slave) image foming apparatus), wherein the apparatus information may include an apparatus name of an image forming apparatus, address information (an IP address, MAC information, or the like).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Scott and further in view of Kim to receiving identity information at the rendering apparatus from multiple other rendering apparatuses  as taught by Yun since doing so would have predictably and advantageously allows to search for the image forming apparatus 200 adjacent to the mobile device 600, provide the mobile device 600 with the searched image forming apparatus 200, and enables the (see at least Yum, Para [0345).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 10, which claim 5 is incorporated, neither Liu, Scott nor Kim appears to explicitly disclose polling the multiple other rendering apparatuses for their respective identity information. 
Yun, working in the same field of endeavor, recognizes this problem and teaches polling the multiple other rendering apparatuses for their respective identity information (Para [00129 – 0130]; grouping a plurality of image forming apparatus based on capability such as mono printer, mono copier, color printer and color copier; wherein the capability information corresponds to the claimed limitation of ‘identity information’).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Scott and further in view of Kim to polling the multiple other rendering apparatus for their respective identity information as taught by Yun since doing so would have predictably and advantageously allows to search for the image forming apparatus 200 adjacent to the mobile device 600, provide the mobile device 600 with the searched image forming apparatus 200, and enables the searched image forming apparatus 200 to easily execute a job. Therefore, the user may easily execute a printing job in any place (see at least Yum, Para [0345).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 14 and 15, (drawn to a device) the proposed combination of Liu in view of Scott, further in view of Kim and further in view of Yum, explained in the rejection of method claims 9 and 10 renders obvious the steps of the apparatus of claims 14 and 15, because these steps occur in the operation of the method as discussed above. Thus, the arguments similar to that presented above for claims 9 and 10 are equally applicable to claims 14 and 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0274828 A1 “Oshima” teaches an image forming system including plural image forming apparatuses. The image forming system includes: a first communication unit that is disposed in each of the plural image forming apparatuses and that communicates with at least another one of the plural image forming apparatuses; a second communication unit that is disposed in each of the plural image forming apparatuses and that communicates with a terminal device; an image forming unit that is disposed in each of the plural image forming apparatuses and that forms an image on a medium; a storage unit that stores liaison information which defines liaison concerning an operation between each of the plural image forming apparatuses and at least another one of the plural image forming apparatuses; a notifying unit that notifies the terminal device of the liaison information in response to an inquiry from the terminal device; a receiving unit that receives specified image data and specified liaison information from the terminal device; and an execution unit that executes image formation on the 
US 2016/0080200 A1 “Ishii et al.” teaches a first apparatus capable of registering a plurality of apparatuses, and a second apparatus connected to the first apparatus via a network. The second apparatus transmits an inquiry request for inquiring presence of a first apparatus capable of registering on the network to all apparatuses on the network by broadcast, and when information indicating an access destination of the first apparatus is received, transmits a registration request for registering the second apparatus to the first apparatus to the received access destination.
US 2015/0378296 “Kim et al.” teaches an image forming apparatus and an image forming method in accordance with the disclosure may calculate a distance between a portable electronic device and the image forming apparatus based on an advertising signal transmitted by the image forming apparatus, thereby performing an image forming preparation operation and an image forming operation according to a distance between a user and the image forming apparatus.
US 2015/0215973 “Nguyenvan” teaches a wireless communication device may form a wireless network in which the wireless communication device operates as a master station, terminate a wireless connection with a target apparatus in a case where a wireless connection request is received from a specific external apparatus under a state of a number of slave apparatuses being equal to an upper limit number K, establish a wireless connection with the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672